Citation Nr: 1201383	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  08-26 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a respiratory disorder, to include as secondary to in-service herbicide exposure.

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

3.  Entitlement to service connection for a psychiatric disorder.

4.  Entitlement to service connection for a cardiovascular disorder, to include as secondary to in-service herbicide exposure.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from September 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

In April 2006, the RO denied service connection for GERD and a psychiatric disorder characterized as depression and anxiety.  In May 2006, the Veteran submitted a letter in which he stated that he had "been denied on everything" and referenced his problems with anxiety, depression, and GERD.  The RO construed the May 2006 letter as a request to reopen these claims for service connection.  The Board disagrees, and construes this correspondence as a timely notice of disagreement (NOD) with the April 2006 rating decision.  Thus, the GERD and psychiatric issues have been recharacterized as noted on the cover page of this decision to reflect this procedural history. 

In addition, in December 2007, the RO continued a prior denial of service connection for a respiratory disorder and also denied service connection for a cardiovascular disorder characterized as coronary artery disease (CAD).  

In the August 2008 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge (VLJ) at the RO.  In subsequent correspondence dated September 2008, the Veteran requested a videoconference hearing with a VLJ instead.  Later, in June 2009, however, the Veteran withdrew his hearing request.

The claims for service connection for diabetes mellitus, peripheral neuropathy, a back disability, a right hand disability, and a skin condition, as well as the issues of entitlement to compensation under 38 U.S.C.A. § 1151 for a back disability and entitlement to a waiver of recovery of an overpayment, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for a respiratory disorder; entitlement to service connection for GERD and a psychiatric disorder; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1.  The Veteran had active military service in the Republic of Vietnam from May 1969 to May 1970.

2.  The Veteran has a current diagnosis of CAD.


CONCLUSION OF LAW

CAD was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In light of the favorable action taken herein, discussion of whether VA has met its duties of notification and assistance with respect to the issue adjudicated herein is not required, and deciding this portion of the appeal at this time is not prejudicial to the Veteran.

II.  CAD

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that he has a cardiovascular disorder characterized as CAD that is the result of his active service.  For the reasons that follow, the Board finds that service connection for CAD is indeed warranted.  

If a veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116 of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2011).  In this regard, it is noted that a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f) (West 2002 & Supp. 2011); 38 C.F.R. § 3.307(a)(6)(iii) (2011).  

Here, the Veteran's DD 214 indicates that he served in the Republic of Vietnam for one year from May 7, 1969 to May 9, 1970.  There is no evidence to show that he was not exposed to herbicides that portion of his active duty.  He is, thus, presumed to have been exposed to herbicides during his active duty in Vietnam.  Id.

Recently, on August 31, 2010, the Secretary published a final rule in the Federal Register amending 38 C.F.R. § 3.309(e).  75 Fed. Reg. 53,202.  Effective August 31, 2010, VA amended 38 C.F.R. § 3.309(e) to add hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease such as coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina) to the list of diseases associated with exposure to certain herbicide agents.  

The presumption of a relationship between herbicide exposure and coronary artery disease is rebuttable.  Id.  See also 38 C.F.R. § 3.307(d).  Here, numerous medical reports of record reflect that the Veteran has been diagnosed with CAD.  

As the Veteran served in Vietnam, he is presumed to have been exposed to herbicides during such service.  Also, he bears a current diagnosis of CAD, which is a disability considered to be presumptively related to herbicide exposure.  Thus, the Board concludes that service connection is warranted for CAD.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for CAD is granted.


REMAND

Respiratory, GERD, and Psychiatric Claims

Evidence currently of record indicates that the Veteran receives disability benefits from the Social Security Administration (SSA).  Unfortunately, these records are not contained in the Veteran's claims folder.  The duty to assist extends to obtaining SSA records where they are relevant to the issue under consideration.  Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010). 

In addition, several of the Veteran's letters contain names of private medical care providers who apparently treated him for some of the claimed conditions.  Also, the September 1996 VA examination report indicates that the Veteran worked for Fisher Steel Company after service and was advised by a doctor to quit after developing breathing problems.  These records-to the extent that they are available-should be obtained and associated with the claims file.  

Finally, a September 1996 VA examination report references treatment for lung problems at the Memphis, Tennessee VA Medical Center (VAMC) in the 1990's.  The claims file contains treatment records for this facility from November 2000 to June 2008 only.  All VA records are constructively of record.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

TDIU

In a July 2008 rating decision, the RO denied entitlement to TDIU.  In August 2008, the Veteran submitted a VA Form 21-8940.  The Board construes the August 2008 correspondence as a timely NOD with the July 2008 rating decision denying entitlement to TDIU.  Thus, the July 2008 rating decision remains pending and the RO is now required to send the appellant a statement of the case (SOC) in accordance with 38 U.S.C.A. § 7105 and 38 C.F.R. §§ 19.29, 19.30.  Where an NOD has been submitted, the Veteran is entitled to an SOC.  The failure to issue an SOC is a procedural defect requiring a remand. Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. Issue to the Veteran a VCAA notification letter pertaining to the issues of entitlement to service connection for GERD and for a psychiatric disorder.  

2. Ask the Veteran for any additional identifying information he may be able to provide, to include names, dates of treatment and locations of physicians or medical treatment facilities who have treated him for GERD, anxiety, depression, or lung problems from the time of his 1970 service discharge to the present.  The AMC/RO should then acquire any such records after having received authorization and consent for release, and then associate these records with the claims file.

3. Once a signed release is received from the Veteran, obtain outstanding records of private treatment that he may have received through his employment at the Fisher Steel Company since May 1970.  A copy of any negative response(s) should be included in the claims file.  All such medical records which are available should be associated with the claims folder.  

4. Obtain and associate with the claims folder copies of records of any respiratory, gastrointestinal, and psychiatric treatment that the Veteran may have received at the VAMC in Memphis, Tennessee from his service discharge in May 1970 to November 2000 and since June 2008.  

5. Also, contact the SSA and obtain and associate with the claims file copies of any decision awarding SSA disability benefits to the Veteran-as well as the medical records used in support of any such decision.  

6. Also, issue an SOC to the Veteran and his representative addressing the issue of entitlement to TDIU.  The Veteran also must be advised of the time limit in which he may file a substantive appeal.  See 38 C.F.R. § 20.302(b).  The case should then be returned to the Board for further appellate consideration, only if an appeal is properly perfected.  

7. Thereafter, readjudicate the remaining claims on appeal-whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for a respiratory disorder, to include as secondary to in-service herbicide exposure and entitlement to service connection for GERD and for a psychiatric disorder.  If any of these benefits sought remain denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  

The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the Veteran unless he is notified.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


